DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to claim the right front wing end is directly connected to the right rear wing end, and the left front wing end is directly connected to the left rear wing end. However, there is not support for this in the disclosure. The wings are not directly connected to each other, as seen in Figure 6, they are connected through a junction. Additionally there is no support in the specification that the wing ends are directly connected to each other. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US 4146199) in view of Regev (US 20170240274).

Regarding claim 1, Wenzel teaches aircraft comprising:
a fuselage (#25) having a longitudinal axis extending along a horizontal plane and a vertical axis extending along a vertical plane (Fig. 2);
a rhombohedral wing structure (#11/#12/#17/#18) comprising a pair of left and right front wings (#11/#12) mounted on a front wing-root support coupled to a front bottom portion of said fuselage (#15/#16) and a pair of left and right rear wings (#17#18) mounted on a rear wing-root support coupled to a top rear portion of said fuselage (Fig. 4), 
wherein an end of said right front wing (#13) is directly connected to an end of said right rear wing (#19) forming a right junction (#21), and an end of said left front wing (#14) is directly connected to an end of said left rear wing (#20) forming a left junction (#22);
wherein each of the right and left junctions includes a horizontal angle defined between the front and rear wings (see Fig. 4 for angle between wings on a horizontal plane), said horizontal angle extends with respect to said horizontal plane (Fig. 4), and wherein each of the right and left junctions further includes a vertical angle defined between the front and rear wings (Fig. 3) said vertical angle extends with respect to said vertical plane (Fig. 3, see vertical angle between wings), such that said front and rear wings form together a complete rhombohedral wing structure rhombus on said horizontal plane (Fig. 8) and said vertical plane (Fig. 3);
a rear engine (#27) provided with a propeller (#28) and being mounted on a rear end of the fuselage (Fig. 4).
Wenzel does not appear to teach front engines or pivoting propellers. Regev teaches two front engines ([0144]), each engine being mounted on one of the front wings (Fig. 6b), engines provided with a propeller (#20a/b) wherein each of the front engines includes a rotary shaft (Fig. 6b) configured to rotate the propellers between a parallel orientation in which the propellers are disposed in parallel with respect to the horizontal plane of the fuselage (Fig. 6a) and a perpendicular orientation in which the propellers are disposed in perpendicular with respect to the horizontal plane of the fuselage (Fig. 6b). Regev further teaches a pivoting rear propeller (#100) and a rotary shaft (#660) configured to rotate the propeller between orientations (Figs. 2a/b). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the engines of Wenzel with the tilting propellers of Regev. Doing so would allow the aircraft to have vertical landing and takeoff capabilities, reducing runway requirements for the aircraft ([0081]). 

Regarding claim 2, Wenzel, as modified, teaches the aircraft according to claim 1.  It is known for the center of gravity to be located between the lifting devices, as taught by Regev ([0142]). It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the aircraft of Wenzel with a center of gravity inside the escribed triangle between propellers as taught by Regev for the purpose of balancing the aircraft.

Regarding claim 3, Wenzel, as modified, teaches aircraft according to claim 1. Regev further teaches wherein the propeller at the rear end of the fuselage is positioned below the main axis of the fuselage when this propeller's shaft is in an orientation perpendicular to the main axis of the fuselage (Fig. 6b; [0047] teaches the aft propeller mounted along the longitudinal axis, figures show it clearly tilting downward, therefore lower than the longitudinal axis of the fuselage).

Regarding claim 4, Wenzel, as modified, teaches the aircraft according to claim 3. Regev further teaches wherein a concavity of the fuselage at the rear end of the fuselage (airframe #2 into #12, concavity shown in Fig. 2a) constitutes a housing forming a protective cowling for the rear propeller (#600), the blades of the rear propeller traversing this concavity when the rotary shaft of the propellers is parallel to the main axis of the fuselage (Fig. 2a traverses plane of concavity).

Regarding claim 5, Wenzel, as modified, teaches aircraft according to claim 3, wherein the centers of the front propellers are, when the rotary shaft of the front propellers is parallel to the main axis of the fuselage, positioned lower, relative to the fuselage of the aircraft than the center of the rear propeller (Front propellers positioned on wings #11/#12 of Wenzel, as modified, which is below the rear propeller #28) and, when modified with Regev, when the rotary shafts of the propellers are perpendicular to the main axis of the fuselage (Regev: Fig. 6b), the centers of the front propellers are positioned higher than the center of the rear propeller (Regev: forward propellers #20a/b tilt up while aft propeller #100 tilts down). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wenzel to include the relative propeller locations of Regev while rotary shafts are perpendicular to the main axis of the fuselage in order to maintain balance for the aircraft in vertical lift configuration. 

Regarding claim 6, Wenzel, as modified, teaches aircraft according to claim 3. Regev further teaches and when the rotary shaft of the propellers is parallel to the main axis of the fuselage (Fig. 6a), the centers of the front propellers are positioned below the main axis of the fuselage (Fig. 6a, longitudinal axis can be drawn slightly above axis of propeller) wherein, when the rotary shaft of the propellers is perpendicular to the main axis of the fuselage (Fig. 6b), the centers of the front propellers are positioned above the main axis of the fuselage (centers positioned higher vertically than the parallel orientation).

Regarding claim 8, Wenzel, as modified, teaches aircraft according to claim 1, wherein the engines of the wings are mounted on the neutral torsional axis of the front wings (Regev: Fig. 6a). Although Wenzel, as modified, does not specifically disclose the engines mounted on the neutral torsional axis, one of ordinary skill in the art would know that this is advantageous to prevent increasing aero elastic torsion loads on the wing and would avoid aggravating the warping of the wings due to added load of the engines, making them more stable.

Regarding claim 11, Wenzel, as modified, teaches aircraft according to claim 1. Regev further teaches wherein the propellers of the engines borne by the wings are positioned above the wings when the shafts of these propellers are in an orientation perpendicular to the main axis of the fuselage (Fig. 6b, propellers rotate up).

Regarding claim 12, Wenzel, as modified, teaches aircraft according to claim 1. Regev further teaches wherein the propellers (#20a/b) of the engines borne by the wings are positioned upstream from the front wings (Fig. 6a), in the direction of flight of the aircraft (F).

Regarding claim 13, Wenzel teaches aircraft according to claim 1, wherein the wing-root supports are positioned respectively below and above the fuselage (Figure 3).

Regarding claim 14, Wenzel teaches aircraft according to claim 1, wherein a vertical surface (#20/#21) for closing wing ends is positioned at each junction of the front and rear wing ends (Fig. 1).

Regarding claim 16, Wenzel teaches aircraft according to claim 1, wherein the fuselage has no vertical tail. Similar to application, there is no vertical tail extends above rear wing (see Fig. 1). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US 4146199) in view of Regev (US 20170240274) as applied to claim 1 above, and further in view of Belik (US 9365088).

Regarding claim 7, Wenzel teaches 	aircraft according to claim 1. Wenzel does not appear to teach a landing skid. Belik teaches wherein the front wing-root support (fuselage, as taught by Wenzel, fuselage here is #100) forms a landing skid (#180/#190). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wenzel with the landing skid of Belik, as a landing skid is an alternative to other types of landing and would be interchangeable depending on desired landing method of the air vehicle and has fewer moving parts, reducing required maintenance. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US 4146199) in view of Regev (US 20170240274) as applied to claim 14 above, and further in view of Cheng et. al. (Morphing Concept for Multirotor UAVs Enabling Stability Augmentation and Multiple-Parcel Delivery).

Regarding claims 9 and 10, Wenzel, as modified, teaches aircraft according to claim 1, wherein the engines are at the apexes of an isosceles triangle (Regev: two front engines symmetrically positioned, rear engines are central). Wenzel is silent to the geometry relative to the angles between the engines. However, one of ordinary skill in the art, as demonstrated by Cheng et. al., would understand that positioning the propellers with respect to the alignment of the center of gravity and the neutral point of the propellers affects the stability of the aircraft (page 4, Figure 3 and paragraph below Figure 3). Therefore, one of ordinary skill in the art before the effective filing date would modify the engine locations in Wenzel such that the smallest angle is greater than 45 or 50 degrees in order to maintain stability of the aircraft in vertical flight mode.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US 4146199) in view of Regev (US 20170240274) as applied to claim 14 above, and further in view of Kirsch (US 4685641).

Regarding claim 15, Wenzel teaches aircraft according to claim 14. Wenzel does not teach landing skids. Kirsch teaches wherein landing skids (#33) are formed from vertical extensions (#37) to the base of the vertical surfaces (#7) for closing wing ends. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wenzel with the landing skids of Kirsch. Doing so would reduce maintenance by having fewer moving parts through the exclusion of typical wheel mechanisms of landing gear.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It should be noted, that in response to arguments regarding claims 9 and 10, Cheng is a relevant area as it has to do with balancing loads in vertical flight mode which Wenzel is now modified to include. The moment balancing discussed in Cheng is relevant as far as positioning the rotors in order to maintain a balance of the aircraft in vertical flight mode. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.D./
Examiner, Art Unit 3647                                                                                                                                                                                         
/Richard Green/Primary Examiner, Art Unit 3647